DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 7, 11, 13, and 17 are objected to because of the following informalities:  
Regarding claims 1, 7, and 13, the limitation recited, “the disk extent consumed array” appears to have improper antecedent basis.  
Regarding claims 5, 11, and 17, the limitation recited, “the mapped RAID extents including the first RAID extent”, appears to have improper antecedent basis. The limitation may be amended to “including the first RAID extent in mapped RAID extents”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 recites “a computer readable medium”, which can be either transitory or non-transitory and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation recited in claims 3, 9, and 15, “analyzing all the disks in the extent pool to identify a valid disk extent that will result in a lowest variance value of neighborhood matrix values” is identical to one of the limitations recited in the parent claims, 1, 7, and 13, therefore, claims 3, 10, and 15 do not further limit the subject matter recited in their parent claims.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klemm et al. (US 2013/0145091), hereinafter Klemm in view of Xu et al. (US 2015/0178004), hereinafter Xu, and further in view of Chiu et al. (US 2012/0047287), hereinafter Chiu.
Regarding claims 1, 7, and 13, taking claim 7 as exemplary, Klemm teaches a system comprising: 
a processor (Klemm, [0010], processing unit); and 
a memory comprising code stored therein that, when executed, performs a method (Klemm, [0061]) of managing mapped RAID extents in data storage system comprising:  
creating and initializing a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices of a pool (Klemm, Fig.8); 
using a disk utilization ratio (Klemm, [0045], Per device disk usage may be calculated by dividing the usage of a particular disk (e.g., the number of pages allocated thereto) by the number of disks over which such RAID device is striped) to evaluate a first disk extent choice for each raid extent (Klemm, [0045]); 
using the neighborhood matrix to evaluate the first disk extent choice for each raid extent (Klemm, Fig.10b); 
analyzing all the disks in the extent pool to identify a valid disk extent that will result in a lowest variance value of neighborhood matrix values (Klemm, [0011], The processing unit may be further configured to sort the plurality of RAID devices based on the respective usage factors; [0050], The free list may allocate pages from the RAID devices with the lowest usage factor, although other allocations are possible.); and 
allocating the identified valid disk extent (Klemm, [0050], [0051]) and updating the neighborhood matrix (Klemm. [0028], [0039], [0041]) and the disk extent consumed array.  
Klemm teaches a neighborhood matrix denoting a distribution of neighboring physical storage, nevertheless, Klemm does not explicitly teach a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices of a pool, as claimed. Klemm teaches analyzing all the disks in the text pool to identify a valid disk extent, nevertheless, Klemm does not explicitly teach identify 
However Klemm in view of Xu teaches creating and initializing a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices of a pool (Xu, Fig.5); 
using the neighborhood matrix to evaluate the first disk extent choice for each raid extent (Klemm, [0046]; [0048], sort the RAID devices according to the previous calculations, for example, by lowest usage factor; Fig.10a; Note –Usage of each extent in Fig.5 of Xu can be calculated and sorted as disclosed in Klemm.); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klemm to incorporate teachings of Xu to include a matrix representation of distributed RAIDs. A person of ordinary skill in the art would have been motivated to combine the teachings of Klemm with Xu because it improves reliability and reduces maintenance costs of the system disclosed in Klemm by saving storage space of the system (Xu, [0005]).
The combination of Klemm and Xu does not explicitly teach identify a valid disk extent that will result in a lowest variance value of neighborhood matrix values, as claimed.
However, the combination of Klemm in view of Chiu teaches identify a valid disk extent that will result in a lowest variance (standard deviation) value of neighborhood matrix values (Chiu, [0026], Fig.7, step 170).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Klemm 
Claims 1 and 13 have similar limitations as claim 7 and they are rejected for the similar reasons.
Regarding claims 3, 9, and 15, claims 3, 9, and 15 have similar limitations as claims 1, 7, and 13 and they are rejected for the similar reasons.
Regarding claims 5, 11, and 17, taking claim 11 as exemplary, the combination of Klemm, Xu, and Chiu teaches all the features with respect to claim 7 as outlined above. The combination of Klemm further teaches the system of Claim 7, wherein the code further performs: creating and initializing a disk extent consumed array denoting a disk consumption metric, the array storing a value for each of the N physical storage devices of the pool (Klemm, [0045]-[0046]; Fig.10a); and 
configuring the allocated disk extent as a first disk extent for a first RAID extent (Klemm, [0051], allocations are first directed to the device with the lowest usage facto) and updating the neighborhood matrix and the disk extent consumed array (Klemm. [0028], [0039], [0040], After all RAID devices have sent page allocation information to the underlying disks, URM may total the usage of each disk to generate a usage factor; [0041]), the mapped RAID extents including the first RAID extent (Klemm, Fig. 10b).
.

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klemm, Xu, and Chiu as applied to claims 1, 7, and 13 respectively above, and further in view of Fang et al. (US 2017/0147237), hereinafter Fang.
Regarding claims 2, 8, and 14, taking claim 8 as exemplary, the combination of Klemm teaches all the features with respect to claim 7 as outlined above. The combination of Klemm does not explicitly teach the system of Claim 7, wherein when the code performs using the disk utilization ratio to evaluate the first disk extent choice, the code further performs: analyzing disks in an extent pool to identify a disk servicing fewest input output operations (I/Os) in the extent pool and allocating a disk extent from the identified disk, as claimed.
However, the combination of Klemm in view of Fang teaches the system of Claim 7, wherein when the code performs using the disk utilization ratio to evaluate the first disk extent choice, the code further performs: analyzing disks in an extent pool to identify a disk servicing fewest input output operations (I/Os) in the extent pool (Fang, [0062], SSD data distribution program 300 generates a matrix (e.g., file, spreadsheet, etc.) based on sorting an array of SSDs in decreasing order of SSD_avgI_UTIL and extents stored within a SSD in order of decreasing WPD values; [0063], coldest (e.g., lowest EWU) extent of a SSD associated with the lowest SSD_avgI_UTIL value; [0014], Cold data is data, or portions of a data file, that  and allocating a disk extent from the identified disk (Fang, [0016], ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Klemm to incorporate teachings of Fang to identify a coldest (least modified) SSD and allocate an extent from the identified SSD. A person of ordinary skill in the art would have been motivated to combine the teaching of the combination of Klemm with Fang because it improves efficiency of the system by balancing endurance level of SSD storage devices (Fang, [0015]).  
Claims 2 and 14 have similar limitations as claim 8 and they are rejected for the similar reasons.


Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klemm as applied to claims 1, 7, and 13 respectively above, and further in view of Verma (US 2016/0117414), hereinafter Verma.
Regarding claims 4, 10, and 16, taking claim 10 as exemplary, the combination of Klemm teaches all the features with respect to claim 7 as outlined above. The combination of Klemm does not explicitly teach the system of Claim 7, wherein each entry of the neighborhood matrix denotes a count of how many times a physical storage device of the pool has neighbored physical storage device of the pool, as claimed.
However, the combination of Klemm in view of Verma teaches the system of Claim 7, wherein each entry of the neighborhood matrix denotes a count of how many times a physical storage device of the pool has neighbored physical storage device of the pool (Verma, [0051], number of times nodes were found adjacent to each other; Fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Klemm to incorporate teachings of Verma to identify number of times each node was found adjacent to each other. Doing so creates communities/clusters of related items. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Klemm with Verma because it improves efficiency of the system disclosed in the combination of Klemm by recognizing the nodes belong to same communities (Verma, [0031]) which identifies the hot/cold SSD extents that have grouped together. 
Claims 4 and 16 have similar limitations as claim 10 and they are rejected for the similar reasons.

Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klemm as applied to claims 1, 7, and 13 respectively above, and further in view of Wei (US 10,372,561), hereinafter Wei.
Regarding claims 6, 12, and 18, taking claim 12 as exemplary, the combination of Klemm teaches all the features with respect to claim 7 as outlined above. The combination of Klemm does not explicitly teach the system of Claim 7, wherein a first physical storage device of the N physical storage devices fails and a group X of remaining ones of the N physical storage devices of the pool that have not failed, and 
However, the combination of Klemm in view of Wei teaches the system of Claim 7, wherein a first physical storage device of the N physical storage devices fails and a group X of remaining ones of the N physical storage devices of the pool that have not failed (Wei, Col.19, lines 20-65, a failure (or other availability issue) can be detected 612 with respect to one of the storage devices on the master server), and wherein the code further performs: 
determining a first set of one or more physical storage portions of the first mapped RAID extent stored on the first physical storage device that failed; and relocating each physical storage portion of the first set to a physical storage device of the group X; evenly distributing the first set of one or more physical storage portions among the physical storage devices of group X to involve the physical storage devices of group X in a rebuilding process (Wei, Col.19, lines 20-65, writing 614 data from the storage device of the slave server, corresponding to the failed master device, across the remaining storage devices of the master server. As discussed, this can continue to use a striping approach, and can distribute the data relatively evenly across some or all of the remaining storage devices of the master).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NANCI N WONG/Primary Examiner, Art Unit 2136